Title: Abigail Adams to William Smith, 5 March 1798
From: Adams, Abigail
To: Smith, William


        
          Dear sir
          March 5th 1798
        
        I received your kind favour of Febry 25 this morning. the badness of the roads I suppose was the reason it did not reach me sooner.

The Maderia I do not want to be sent here. it is for Home consumption I have no occasion for it here. there are some other articles I should wish you to secure for me immediatly half Hundred Coffe and a Hunderd & half Brown sugar; which will immediaty rise, for I see not but war is inevitable. This morning for the first time dispatches have arrived from our Envoys the latest Letter is of the 8 Jan’ry and is a joint one, informing that they had not been received, nor was there the least Probability that they should be. the other dispatches which are all in Cypher and pretty Volluminous are now decyphering
        In a private Letter from mr Pinckney to Mr Rutledge of Nov’br 16th he says the French papers are full of abuse against them. in one of which they call mr Pinckney a “Wretch sold to England” every deception is made use of to exasperate the Publick mind againt America & to prepare them for Hostilities. every paper being under the despotism of the directory, not a line can be publishd to undeceive them. they had not been formerly orderd a way, but knew not how soon it might be the case. there is a decree in agitation in the counsel of 500 which the commissoners expect will be carried respecting Commerce, the details of which I cannot give you as the secretary took the papers to have them translated. they will however be immediatly sent to Congress, and as they are of concequence to be known by our Merchants, they will no doubt be made publick— As the dispatches came by way of Boston no doubt Private Letters have reachd mr Gerrys Friends
        I see by the last centinal as Sterns said on an other occasion—you manage those things much better in Boston. A publick Dinner was much wiser than a Publick Ball. I am delighted with some of the volunteers Toasts. but my dear sir, let me whisper to you, and to you only, That untill the News respecting the fullfillment of the Treaty with spain, on the part of spain, had been officially notified to our Government, after the Rasscally treatment offerd to it by Don cats Paw as Peter calls him “I think it would have been better for publick Characters—to have declined accepting the invitation” to dine with the Consul. at Present no invitation goes to his Majestys Representitive here, even to “Eat pork and Beans” but the Natural good humour & sociability of our Countrymen given to Hospitality do not always look at objects with a publick Eye, whilst the Agents of foreign powers, do not take a single step without their views, and their representations are made accordingly, thus at the last Levee,

the don presented himself, and said to the secretary of War, [“]I hope sir I shall soon smoak the calmut of Peace with you” Whilst the other Ministers are constant in their attendance the don has made himself scarce. once only has he been at the drawing Room; it is whisperd here that he is recalld. I do not report it as Authentic
        since I began this Letter I find in Browns paper under the Boston Head of 26 Febry the extract of the Letter from mr Gerry, by which you learn the purport of what I have already written.
        I will write you all that may be known as soon as the dispatches are decypherd
        Inclosed is a Bill of some Grass seed which you will be so good as to Let Dr Tufts know of as soon as it arrives, and what ever money you expend for us, When you let us know, the P. will give an order on Genll Lincoln to pay you. we shall want some English porter. any thing You may suppose will rise pray be so good as to secure some for us. my Love to mrs smith and Children— I am Sorry to hear they have been unwell
        I am dear Sir / affectionatly / yours
        
          A Adams
        
      